Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on July 30, 2020, which canceled claims 1-43 and added claims 44-55.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/US2019/015936, filed on January 31, 2019, which claims priority to U.S. Provisional Application No. 62/625,025, filed February 1, 2018.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 44-46, and 48-55, drawn to methods of treating cancer and a method of enhancing T cell activity with: 
an anti-human PD-1 antibody, or antigen binding fragment thereof; 
an anti-human LAG3 antibody, or antigen binding fragment thereof; and 
an anti-human TIGIT antibody, or antigen binding fragment thereof.
Group II
an anti-human PD-1 antibody, or antigen binding fragment thereof; 
an anti-human LAG3 antibody, or antigen binding fragment thereof; and 
an anti-human TIGIT antibody, or antigen binding fragment thereof.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
I.	Species election one is a single disclosed anti-PD-1 monoclonal antibody such as one from the Markush group recited in claim 48.
II.	Species election two is a single disclosed cancer type from among those recited in claim 45.
Applicant is required, in reply to this action, to elect a single disclosed species to which the claims shall be restricted if no generic claim is finally held to be allowable. For species election I, Applicant must elect a single disclosed species of anti-human PD-1 monoclonal antibody, or antigen binding fragment thereof, from among those presented in the Markush group of claim 48. Subparts (i)-(iii) represent one distinct species, subparts (iv)-(vi) represent another distinct species, and pembrolizumab, nivolumab and cemiplimab each represent distinct species. It is noted that dependent claims 52-55 recite particular species of claim 48. For species election II, Applicant must elect a single cancer from among those recited in the Markush group of claim 45. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:
The common technical feature of Groups I and II and the species of claims 45, 48 and 52-55 is the combination of three anti-human monoclonal antibodies, or antigen binding fragments thereof, one against PD-1, one against LAG3 and one against TIGIT. Groups I-II and the species of claims 45, 48 and 52-55 lack unity of invention because even though the inventions of these groups require the technical feature of a combination of three anti-human monoclonal antibodies, or antigen binding fragments thereof, against PD-1, LAG3 and TIGIT, this technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Fromentin et al. (ISR 05 JUL 2019).  
Fromentin et al. teaches the triple combination of antibodies targeting PD-1, LAG-3 and TIGIT (p. 1, Abstract, last sentence; p. 15, lines 1-3). Thus, the technical feature of a triple combination of antibodies targeting PD-1, LAG-3 and TIGIT is not a special technical feature. Therefore, Groups I-II and the species of claims 45, 48 and 52-55 lack unity of invention and restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCARLETT Y GOON/QAS, Art Unit 1600                                                                                                                                                                                                        
/GINA F. NELLESEN/
Examiner
Art Unit 1647